Kupferman, J. (concurring).
While I concur in the result, this matter is not free from doubt and deserves consideration by the Court of Appeals.
The court’s opinion quite properly makes a distinction between “the general effect of inflation upon the economy and specific evidence of wage increments”. (See Changes in cost of living or in purchasing power of money as affecting damages for personal injuries or death, Ann., 12 ALR2d 611.)
The trial court, presided over by a Judge who is a former New York State Labor Relations Board Chairman, considered the testimony as to wage increments in the future as entirely, too speculative. Obviously, he is knowledgeable with respect to the field involved. The difficulty is that if one allows proof respecting “future increments in wages based upon past union contracts and statistics of wages of a laborer in the construction industry,” one must allow expert testimony by the defense about the depression in segments of the construction industry and the fact that it is quite possible that the plaintiff, rather than obtaining annual increments, might very well not even be employed. *227This would mean that a negligence case could turn into, among other things, a labor relations matter.
However, in the case of Zaninovich v American Airlines (26 AD2d 155,158-159) the court specifically stated: “With respect to the damages trial, the court was correct in allowing business expert testimony as to the husband’s future prospects in the fruit and produce business. These are not matters in the general knowledge of the jurors, or for that matter, the court”.
This would seem to apply to the situation at hand with respect to employment in the construction industry. Accordingly, until the Court of Appeals rules otherwise, the type of testimony which was rejected at the trial would seem to be appropriate.
Murphy, P. J., and Sandler, J., concur with Carro, J.; Kupferman, J., concurs in a separate opinion; Mar-re wich, J., concurs in the result only.
Judgment, Supreme Court, Bronx County, entered on or about May 14, 1981, unanimously reversed, on the law, and a new trial ordered on damages only, without costs and without disbursements.